Citation Nr: 0217424	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  96-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The appellant had active service from September 1973 to 
September 1977 and subsequent periods of military duty with 
the Army National Guard and the Naval Reserve from 1978 to 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
schizophrenia.  The appellant appealed this denial to the 
Board, and after a June 1997 Board remand for additional 
development, the Board denied the claim in a November 1998 
decision.  The November 1998 Board decision, in essence, 
denied the claim on the grounds that the appellant's 
psychiatric disorder was not manifested during active duty 
for training and was not in any way shown to be related to 
the appellant's active duty for training.

The appellant subsequently appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In September 1999, the Board ordered 
reconsideration of its November 1998 decision.  38 C.F.R. § 
20.1000 (1999).  In October 1999, the Court granted the 
Secretary's Unopposed Motion to Remand the Board of 
Veterans' Appeals Decision, and for Stay of Further 
Proceedings, as well as vacated the Board's decision and 
remanded for further consideration.  In April 2000, the 
Board remanded the case to the RO once again in another to 
attempt to ascertain the appellant's periods of active duty 
for training (ACDUTRA) from 1989 to 1990, amongst other 
development.  At present, the case is before the Board for 
appellate adjudication.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this appeal.

2.  The preponderance of the evidence shows that the 
appellant was enlisted in the Naval Reserves from October 
19, 1984 to November 4, 1990, and that he was serving in a 
period of active duty for training (ACDUTRA) on July 10, 
1990 when he was hospitalized at the Naval Hospital with a 
diagnosis of schizophrenia.

3.  The appellant's schizophrenia was manifested during a 
period of ACDUTRA,  and was aggravated during ACDUTRA 
service.


CONCLUSION OF LAW

Schizophrenia was aggravated during active duty training.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.102, 3.303 (2002), 66 Fed. 
Reg. 45,630-45,632 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.  66 Fed. Reg. 45,620, 
45,629 (August. 29, 2001).  Accordingly, in general where 
the record demonstrates that the statutory mandates have not 
been satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has been informed of the evidence needed to show 
his entitlement to service connection via the October 1995 
statement of the case, various supplemental statements of 
the case issued from 1997 to 2002, and the Board's remands 
and decisions issued June 1997, November 1998, and April 
2000.  The notification requirement has therefore been 
satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In 
this case, the record includes all identified relevant 
medical records which were available, including the 
appellant's treatment records from Tuskegee and Montgomery 
VA Medical Centers.  As well, the appellant has undergone VA 
examinations in October 1992 and April 2001, and although he 
was given the opportunity to present testimony at an appeals 
hearing, he has declined such opportunity.  Thus, the duty 
to assist requirement has been satisfied as well.

Finally, although the appellant has not been provided with 
specific information concerning the VCAA, the present appeal 
is in fact in compliance with the requirements of the VCAA 
requirements, as discussed above.  As well, given that the 
Board has awarded the appellant a full grant of the benefits 
sought, as further discussed below, additional development 
by VA would serve no useful purpose.  The appellant has not 
been prejudiced by this action.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747) (1992)).

Generally service connected compensation benefits are 
benefits provided by the VA to "veterans" who performed 
"active service." The term "veteran" means a person who 
served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  See 38 U.S.C.A. § 101(2) (West 
1991); 38 C.F.R. § 3.1(d) (2002). "Active military, naval, 
and air service" is defined as active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training (INACDUTRA) during which the 
individual was disabled or died from an injury incurred or 
aggravated in line of duty.  See 38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  In other words, service connection may be 
established for disease or injury incurred or aggravated 
during either active duty or ACDUTRA or for residuals of an 
injury, but not disease, incurred or aggravated during 
INACDUTRA. See 38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. §§ 
3.6, 3.303.

Regarding service connection, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease diagnosed after 
discharge from service when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

In this case, the appellant contends that he is entitled to 
service connection for schizophrenia as it became manifest 
and was aggravated during a period of ACDUTRA.  
Specifically, the appellant contends that he was 
hospitalized at the Navy Hospital in July 1990 with 
psychiatric symptoms and a diagnosis of schizophrenia while 
on ACDUTRA.  Therefore, as his current schizophrenia is 
related to his ACDUTRA symptomatology, he is entitled to 
service connection.

As noted previously, the appellant had active service from 
September 1973 to September 1977 and had subsequent periods 
of military duty with the Army National Guard and the Naval 
Reserve from 1978 to 1990.  In July 1997, the National 
Personnel Records Center (NPRC) verified that the 
appellant's periods of ACDUTRA include from September 4, 
1978 to September 16, 1978; December 10, 1979 to December 
21, 1979; June 2, 1982 to June 10, 1982; August 22, 1983 to 
September 2, 1983; and May 7, 1984 to May 18, 1984.  
However, no information was provided with respect to any 
period of ACDUTRA from 1989 to 1990.  

In April 2000, the Board remanded the case to the RO in 
order to attempt to ascertain the appellant's ACDUTRA 
periods from 1989 to 1990, amongst other development.  
Pursuant to the Board's remand, additional records were 
received from the Naval Reserve, including documentation 
verifying that the appellant had reenlisted on October 19, 
1989 and that he had been discharged on November 4, 1990.  
Additionally, the appellant submitted a March 1997 letter 
from the Department of the Navy, Board of Correction of 
Naval Records.     

The March 1997 letter from the Board of Correction of Naval 
Records indicates that the appellant had requested 
correction of his records and that a three member panel of 
the Board for Correction had considered his claim in 
February 1997.  A recitation of the appellant's service and 
medical history is included in the letter.  The relevant 
portion for the present appellate adjudication includes the 
section of the letter which indicates that the appellant 
reenlisted in the Naval Reserve on October 19, 1989, after 
serving in the Army National Guard. "[o]n July 10, 1990, 
during a period of active duty for training . . .[the 
appellant was] hospitalized for evaluation of markedly 
inappropriate behavior."  The appellant's claim to correct 
his records was denied by the Board of Correction on the 
grounds that the evidence did not show he was unfit for duty 
due to a disability incurred in or aggravated by service in 
the Naval Reserve during October 19, 1984 to November 4, 
1990.  The appellant's psychiatric disorder was deemed to 
have pre-existed his reenlistment and to not have been 
aggravated in July 1990.

Given the lack of positive verification of the appellant's 
ACDUTRA service from 1989 to 1990 from the appropriate 
authority, the Board finds that the March 1997 letter from 
the Department of the Navy, Board of Correction of Naval 
Records, constitutes the best evidence available to 
adjudicate this claim in light of the highly credible 
evidence favoring the claim.  As such, the Board finds that 
the appellant was in fact on ACDUTRA service at the time of 
his hospitalization at the Navy Hospital in July 1990.  
Having so establish, the Board now turns to the merits of 
the case.

The medical evidence of record includes copious medical 
records describing the psychiatric treatment the appellant 
has received over time from various health care providers.  
These records include, but are not limited to, the service 
and reserve medical records, records from the Tuskegee and 
Montgomery VA Medical Centers dated from 1991 to 1994, a 
September 1990 report from C. Smith, M.D., records received 
from the Social Security Administration (SSA), and VA 
examination reports dated October 1992 and April 2001. 

Specifically, the Board notes that the records received from 
the SSA include October 1989 notations from a VA Medical 
Center (VAMC) indicating the appellant was seen for 
complaints of loss of appetite and tense feelings.  He was 
diagnosed with rule out depression and adjustment disorder.  
A January 1990 SSA report of contact further describes that 
the appellant had been exhibiting abnormal behavior such as 
1) pulling a gun on one of his brothers who was attempting 
to enter the house of another brother in order to perform 
some repairs, 2) walking up/down the street for miles, 3) 
refusing to open the door of his bedroom, including to 
receive food from another family member, 4) frightening his 
own daughter to the point that the child's mother had to 
move the child from school to school.  Additionally, the SSA 
records include July 1990 VAMC medical notations revealing 
the appellant had reported he was "on 2 wk ACDUTRA," and 
August 1990 VAMC notations indicating he was severely 
psychotic. 

Furthermore, the evidence includes a July 1990 hospital 
summary from the Naval Hospital which indicates that the 
appellant was hospitalized from July 10, 1990 to July 16, 
1990 with a diagnosis of schizophrenia, disorganized type.  
During his hospitalization, the appellant reported having 
difficulties with his concentration in 1981, being divorced, 
and being unemployed for the prior two years after having 
worked for 20 months at a convenience store (which was on or 
about 1987 or 1988).  As the appellant was deemed not 
qualified for active duty, he was recommended for discharge 
from Naval Reserve service.

In October 1992, the appellant was examined by VA and at 
that time his diagnosis was schizophrenia, chronic 
undifferentiated type in remission on medication.  Lastly, 
and more importantly, the appellant was examined again by VA 
in April 2001.  The examination report issued indicates that 
the appellant has schizophrenia dating back to at least 
1989, that he had developed psychotic illness while working 
at a convenience store, and that it had been aggravated when 
he was on active duty working as a hospital corpsman or 
medic.  

The Board finds that the medical findings in the April 2001 
VA examination report are consistent with the evidence in 
the July 1990 Naval Hospital summary, including that the 
appellant had worked at a convenience store on or about 1987 
or 1988 prior to his ACDUTRA in 1990.  As well, the Board 
finds that the medical finding of in-service aggravation of 
the appellant's schizophrenia further supports the 
appellant's contention that his current schizophrenia is 
related to his ACDUTRA symptomatology, and thus, his claim 
for service connection.











Upon a review of the evidence, the Board finds that a grant 
of the appellant's claim of service connection for 
schizophrenia is warranted.  The competent and probative 
evidence of record tends to show that the claimed disease 
(schizophrenia) was aggravated during a period of ACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. §§ 3.6, 3.303.  
When the evidence is in relative equipoise as to the merits 
of an issue, the benefit of the doubt in resolving the issue 
is to be given to the appellant.  The claim of service 
connection for schizophrenia is therefore granted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for schizophrenia is granted.



			
	L.W. TOBIN	A. BRYANT
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

